DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably inventions: 
I. Claims 1-14 to a Memory Device in class G11C13/0002. 
II. Claims 15-19 to a Method for Operating a Memory Device in class G11C13/0069. 
III. Claims 20 to a Method for Operating a Memory Device in class G11C13/0097. 
Inventions I and II (or III) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed, Invention I can be used in a materially different process of using that product such as in either Invention II or III. Also, invention I does not have the limitation that invention II includes: performing a set operation when the write data is set data, and not performing a write operation when the write data is not set data, or that invention III includes: performing a reset operation when the read data does not correspond to the reset state. 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions II & III cannot be used together, they are mutually exclusive, and are not obvious variants, as invention III includes performing a reset operation when the read data does not correspond to the reset state, whereas invention II does not. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention/species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently 
Conclusion
A shortened statutory period for response to this action is set to expire TWO MONTHS and zero days from the date of this letter. Failure to respond within the period will cause this application to become abandoned (see MPEP § 710.02(b)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Byrne whose telephone number is (571)270-3308. The examiner can normally be reached on 7:30 AM to 5:30 PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY W BYRNE/
Primary Examiner, Art Unit 2824